Citation Nr: 1136442	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964 and from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claims for skin cancer, to include as due to exposure to herbicide agents; and for bilateral hearing loss.

In June 2010, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  Additional evidence was presented at the time of the hearing which was accompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant, as is the case here.  38 C.F.R. §§ 19.37, 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, exposure to herbicides including Agent Orange is presumed.

2.  Skin cancer is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents used during service in Vietnam.

3.  The evidence on file indicates that currently diagnosed skin cancer is etiologically related to the Veteran's period of active service, to include presumptive exposure to herbicides sustained therein.

4.  Evidence on file indicates that it is at least as likely as not that the Veteran's currently manifested bilateral hearing loss was caused by acoustic trauma sustained during active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for skin cancer resulting from herbicide/Agent Orange exposure in service, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Since the Board is granting the Veteran's service connection claims for skin cancer and bilateral hearing loss, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Service Connection Claims

The Veteran served on active duty with the United States Air Force from May 1961 to June 1964, and from June 1964 to June 1968.  The evidence reveals service in Vietnam and that the Veteran was assigned to a combat support squadron with an MOS of fire protection specialist.  Evidence on file indicates that the Veteran's awards and decorations include The Airman's Medal for heroism for voluntarily risking his life to rescue a Vietnamese air-crew from their burning A-1 Skyraider during his combat tour at Bien Hoa AB, Vietnam.  

Evidence on file indicates that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including malignant tumors and organic diseases of the nervous system - such as hearing loss, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A. 
 Skin Cancer

The Veteran filed a service connection claim for skin cancer in October 2007; in essence relating this condition to exposure to Agent Orange sustained during service.  

The Veteran's STRs reflect that clinical evaluation of the skin was normal upon enlistment examination of April 1961.  He was treated for cellulitis on the tip of the nose in 1962 and 1963.  Clinical evaluation of the skin was normal upon examination of June 1964.  STRs from the Veteran's second period of service do not reflect complaints, treatment or a diagnosis of any skin condition.  The May 1968 discharge examination report reveals that clinical evaluation of the skin was normal and that the Veteran denied having any skin disease, tumor, growth, or cancer.

On Agent Orange examination of September 2004, a small open lesion on the right side of the nose was shown.  The Veteran denied having a history of skin cancer, but mentioned that some moles had been removed in the past, which were biopsied and found to be benign.   Records dated in October 2004 indicate that the Veteran gave a 2-year history of a lesion in the area of the nose.  The lesion was ultimately assessed as basal cell carcinoma (BCC).  Private medical records of August 2005 reflect that a biopsy of a specimen of skin from the Veteran's left anterior chest revealed nodular type BCC.  VA records dated in December 2006, reflect that an area of the skin over the right jawline with multiple lesions was treated through skin excision.  In February 2007, a 1.3 cm lesion identified as BCC was excised from the right shoulder, as was a 1 cm lesion on the right flank, identified as seborrheic keratosis.

The file contains a private medical statement of Dr. D.C. dated in November 2007.  The doctor noted that the Veteran had served on active duty in Vietnam and was exposed to Agent Orange therein and further mentioned that the Veteran had developed skin cancers on the head, neck, back, flank and chest.   The doctor observed that the cancers were unusual in the sites of occurrence and the numbers of them.  Dr. D.C. opined that even (Agent Orange) exposure years in the past could contribute to the development of skin cancer and believed this to be the case with the Veteran's condition.  

A VA medical statement was provided in December 2007.  The doctor indicated that he had seen the Veteran on many occasions since 2005, during which time he had performed several minor surgeries to remove skin lesions affecting the forehead, cheeks and nose, diagnosed as BCC.  The Veteran's history of Agent Orange exposure in service was noted.  The doctor noted that he had seen several patients in the past who had significant exposure to Agent Orange, each of whom had also developed multiple BCCs.  The doctor stated that it was his belief that Agent Orange was a causative agent of these cancers, also acknowledging that sun exposure was a risk factor.  The doctor concluded that the repetitive and extensive nature of these skin cancer occurrences in all of these cases, including the Veteran's, was what led him to believe that they are all the result of toxic exposure.  

In a statement provided in December 2007, the Veteran listed biopsies and surgeries occurring between 2004 and 2007 relating to skin cancer.  He noted that no skin cancer was shown upon his discharge and pointed out that it sometimes took decades for Agent Orange symptoms to manifest.  

The file contains a second medical statement from Dr. D.C. dated in June 2008.  Therein the doctor referenced an article from JAMA, the Journal of the American Medical Association, dated in October 1990, entitled, Health Status of Air Force Veterans' Occupationally Exposed to Herbicides in Vietnam.  He explained that this 20-year comprehensive health assessment revealed that units exposed to aerial spraying of herbicides experienced significantly more basal cell carcinomas than the comparison subjects.  The doctor asked that the Veteran's claim be reconsidered based on this information, and noted that he had written a previous letter stating that the Veteran's exposure to Agent Orange in Vietnam had contributed to him developing numerous skin cancers, including skin cancers on non-sun exposed skin.   The file contains pictures of the Veteran's skin and surgical scars. 

The Veteran presented testimony at a hearing held at the RO in June 2008.  At that time, the Veteran gave detailed information relating to his post-service skin symptoms and surgeries which had taken place, and portions of the medical opinions on file, relating the Veteran's skin cancer to Agent Orange exposure in service, were read for the record. 

A VA examination of the skin was conducted in August 2009 and the claims file was reviewed.  A history of BCC, status post removal of lesions affecting the face, ears, upper back, chest and left arm, was diagnosed.  The examiner stated that there was no gross evidence of residual disease upon examination, but noted the presence of residual scarring.  The examiner observed that the Veteran had several factors for the development of skin cancer in addition to Agent Orange exposure: sun exposure, age, being a Caucasian male, and likely genetic and unknown immunologic factors.  The examiner stated that in light of the aforementioned considerations, the issue (of causation) could not be resolved without resort to mere speculation.  

The Veteran presented testimony at a travel Board hearing held in June 2010.  At that time, he primarily reiterated his history of skin cancer, and identified evidence of record supporting the claim.  

Analysis

The Veteran contends that his claimed skin cancer is linked to exposure to herbicides including Agent Orange during service, warranting service connection on a presumptive basis.  

A veteran who served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents during service is presumed by regulation.

The file contains evidence that BCC, affecting various areas of the Veteran's body, was diagnosed and treated, particularly between 2004 and 2007.  As such, evidence of current disability, in this case skin cancer, is established.  

However, skin cancer is not included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for skin cancer.

A veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran has not specifically alleged, nor does the evidence reflect that a skin disorder to include cancer was incurred during active service.  Thus, while the provisions of section 1154(b) are generally applicable in this case, they are only relevant to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As that is neither claimed or shown in this case, these provisions are of no assistance in establishing service connection for skin cancer.

In addition, the Veteran does not allege, and the records do not show, that skin cancer manifested to a compensable degree within a year of service discharge; as such service connection is not warranted on a presumptive basis.  The evidence in this case clearly establishes that skin cancer was not initially diagnosed until 2004, more than 30 years after the Veteran's discharge from service.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the file contains positive nexus opinions (November 2007, December 2007 and June 2008) authored by both the Veteran's VA and private treating doctors directly linking the Veteran's skin cancer to his service-related exposure to Agent Orange.  Those opinions were provided based on a review of the Veteran's lay and medical history, the clinical experience of the doctors, and cited literature linking a higher incidence of skin cancer to Agent Orange exposed service-members.  

In contrast, the file contains the September 2009 opinion of a VA examiner to the effect that the Veteran had several factors for the development of skin cancer in addition Agent Orange exposure: sun exposure, age, being a Caucasian male, and likely genetic and unknown immunologic factors.  The examiner stated that in light of the aforementioned considerations, the issue (of causation) could not be resolved without resort to mere speculation.  

The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

With regard to the 2009 opinion of the VA examiner, there is no indication that the examiner invoked the phrase "without resort to mere speculation" as a substitute for the consideration of all pertinent facts and available medical facts.  As detailed above, the examiner summarized all relevant facts and concluded that an opinion could not be provided without resort to speculation because there were multiple possible etiologies with none more likely than not the cause of claimed skin cancer.  As such, the 2009 opinion of the VA examiner, while inconclusive is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that even if ultimately inconclusive, the medical examiner could discuss, for example, "why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.").  Significantly, this opinion is not necessarily adverse to the Veteran's claim, and is not viewed or weighed by the Board as a negative opinion, as it does not discount the possibility of Agent Orange as a causative factor in the development of the Veteran's skin cancer.

In light of the foregoing, the Board finds that the preponderance of the evidence is in favor of granting service connection for skin cancer, to include as due to Agent Orange exposure.  Here, the Veteran's service in Vietnam has been verified and his exposure to herbicides has been conceded.  His post-separation medical treatment records indicate that he was initially diagnosed with BCC in 2004, followed by several subsequent diagnoses of BCC affecting numerous parts of the body.  While the diagnosis of skin cancer was not rendered within the first year of his separation from service or for many years thereafter, the file contains three medical opinions, from the Veteran's treating VA and private doctors etiologically relating his skin cancer to in-service exposure to Agent Orange.  The Board finds these opinions to be probative and persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000), (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the Board must resolve this issue in favor of the Veteran and concludes that service connection is warranted for the skin cancer.

B.  Bilateral Hearing Loss

In October 2007, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus, indicating that these conditions had their onset in 1965.  

The service treatment records include an enlistment examination report of April 1961 reflecting that clinical evaluation of the ears and drums was normal and that his hearing was entirely normal 15/15.  The Veteran's hearing acuity was also entirely normal on evaluation of June 1964.  On audiological evaluation conducted in May 1968, upon the Veteran's discharge, pure tone thresholds in decibels as measured in ASA units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A private medical record dated in September 2002 notes that the Veteran had a decreased sense of hearing with high pitches and constant ringing in his ears.  

In a statement provided in October 2007, the Veteran indicated that he was crash/rescue firefighter at Bien Hoa AFB in Vietnam, from November 1964 to November 1965.  He mentioned that during that time, he worked directly on the flight line around loud jet engines daily, as well as sustaining acoustic trauma due to mortar attacks, bomb blasts, and explosions.  He stated that he experienced chronic ringing in the ears and hearing loss as a result of this acoustic trauma.  

A VA audio examination was conducted in February 2008 and the claims folder was reviewed.  The Veteran complained of bilateral hearing loss and tinnitus and gave a history of significant noise exposure during service, without the use of hearing protection.  He reported that he served as a crash/rescue firefighter and was exposed to service-related acoustic trauma from: mortar attacks; small arms fire; helicopters; explosions; fire trucks and jets.  He also gave a history of post-service acoustic trauma as a supervisor with the fire department, but noted that he was not involved with noise up close.  

On audiological evaluation, pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
75
75
LEFT
20
25
35
75
85

Regarding the right ear, a pure tone hearing threshold average of 49 and a speech recognition score of 92 percent were reported.  With respect to the Veteran's left ear, a pure tone hearing threshold average of 55 and a speech recognition score of 80 percent were reported.  A diagnosis of mild to severe mid to high frequency sensorineural hearing loss, with excellent (right) to good (left) speech recognition, was made.  The examiner opined that since the Veteran's military separation physical showed that he had normal hearing bilaterally, his hearing loss was less likely than not related to or caused by military service noise exposure.  The examiner further noted that the Veteran had been exposed to numerous instances of impact and continuous noise without hearing protection during service.  The examiner opined that the constant bilateral tinnitus that the Veteran reported having was as likely as not related to or caused by military service noise exposure. 

In a March 2008, rating action service connection was established for tinnitus.

In May 2008, the Veteran provided additional information relating to the acoustic trauma he sustained in service, giving specific information about mortar and rocket attacks which occurred during service, as well as large bomb explosions.  He mentioned that he started to notice hearing loss in 1964 and 1965.

The Veteran presented testimony at a hearing held at the RO in June 2008.  At that time, he indicated that he did not undergo a hearing test on discharge, explaining that the audiology lab was out of service at the time of his discharge and further indicated that he could not recall undergoing any hearing testing during service except upon induction.  He also again provided detailed information related to the acoustic trauma he sustained in service.   

In a December 2008 statement, the Veteran's spouse indicated that she noticed the Veteran's marked hearing problems when he came home from Vietnam in 1965.

The file contains a report of a private annual physical examination conducted by Dr. D.C. in January 2009.  Therein, it was commented that the Veteran had some difficulty hearing, probably secondary to exposure to explosions and loud noises during service.  

Also on file is a private medical statement of Dr. D.C. dated in February 2009.  The doctor indicated that the Veteran was suffering from hearing loss and opined that the hearing loss stemmed from exposure to loud explosions and noise while the Veteran was in service, to include that sustained on the flight line.  The doctor pointed out that it was a well known fact that loud noise exposure, as well as noise from gunshots could cause hearing loss.  The doctor mentioned that he had reviewed the Veteran's old medical records and military files from the Vietnam War, to include documentation of medals awarded to him as a result of his involvement in actions involving explosions from bombs on burning aircraft, as well as mortars and rockets.  The doctor explained that after reviewing the Veteran's records, it was his opinion that the Veteran's hearing would have been damaged by the exposure to these loud noises and should be considered service connected.  

The Veteran presented testimony at a travel Board hearing held in June 2010.  At that time, the Veteran largely reiterated information previously provided regarding the nature, extent and circumstances of acoustic trauma sustained during service as related to his current hearing difficulties.  


Analysis

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hickson element (1) evidence of currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in 2008, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service in the United States Air Force.  He is competent to describe noise exposure sustained during service and his statements and testimony to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the provisions of section 1154(b) are applicable as to the material issue of service incurrence of acoustic trauma and that is established in this case.  

However, the Board notes that no hearing deficit was demonstrated in either ear as shown by the STRs, to include the 1968 separation examination report.  In fact, a hearing disability as defined under 38 C.F.R. § 3.385, was not shown at that time, or at any time prior to 2008.  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss due to acoustic trauma in and since service are consistent with his combat service and MOS as a fire protection specialist.  

In addition and significantly, the file contains a private medical opinion of Dr. D.C. dated in February 2009.  The doctor indicated that the Veteran was suffering from hearing loss and opined that the hearing loss stemmed from exposure to loud explosions and noise while the Veteran was in service, to include that sustained on the flight line.  The doctor pointed out that it was a well known fact that loud noise exposure, as well as noise from gunshots could cause hearing loss.  The doctor mentioned that he had reviewed the Veteran's old medical records and military files from the Vietnam War, to include documentation of medals awarded to him as a result of his involvement in actions involving explosions from bombs on burning aircraft, as well as mortars and rockets.  The doctor explained that after reviewing the veteran's records, it was his opinion that the Veteran's hearing would have been damaged by the exposure to these loud noises and should be considered service connected.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion, which is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998);

In contrast, the file contains the February 2008 opinion of a VA examiner to the effect that since the Veteran's military separation physical showed that he had normal hearing bilaterally, his hearing loss was less likely than not related to or caused by military service noise exposure.  However, that same examiner acknowledged that the Veteran had been exposed to numerous instances of impact and continuous noise without hearing protection during service and opined that the constant bilateral tinnitus that the Veteran reported having was as likely as not related to or caused by military service noise exposure. 

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the VA examiner provided a negative conclusion as to the service-related etiology of the hearing loss, Dr. D.C. did provide a probative opinion that was definitive, based upon a credible history provided by the Veteran, and supported by detailed rationale.  This opinion, coupled with the Veteran's competent and credible report as to the extent and nature of his acoustic trauma and onset and chronicity of his hearing impairment, leads the Board to conclude that the evidence is at the very least in equipoise as to whether currently manifested bilateral hearing loss is etiologically related to acoustic trauma which was sustained in service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will resolve all doubt in the Veteran's favor to find that entitlement to service connection for bilateral hearing loss is warranted.  Id.  Accordingly, the claim is granted.



ORDER

Entitlement to service connection for skin cancer is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


